Exhibit 10.50 January 6, 2016 Marion E. McCourt [Address] Dear Marion: It is my great pleasure to offer you the position of Chief Operating Officer, reporting to David Hung, President, and Chief Executive Officer. We are very excited about the possibility of you joining our team, and we look forward to the prospect of working with you in our innovative company! As an employee of Medivation Inc., (the Company) you will be eligible to participate in our benefits and compensation programs. The following outlines the terms of our offer: Your annualized base salary will be $575,000 payable on the 15th and last day of each month.
